 



山西太子湖食品有限公司及山西回春豆业有限公司股
权转让协议

 

甲方：和浩 身份证号：142621196712090054

 

住所：山西省曲沃县二运家属楼一单元402，邮编：043400

 

乙方：许青河 身份证号：14262119680826221X

 

住所：山西省曲沃县史村镇东宁村南街巷81号，邮编：043400

 

丙方：谢金庆 身份证号：142602196708210050

 

住所：山西省侯马市浍滨街西二巷北一胡同47号，邮编：043000

 

丁方：北京康港食品开发有限公司

 

法定代表人：刘继明

 

公司地址：北京市朝阳区建国东路康家沟168号，邮编：100025

 

戊方：锐德尚科技(深圳)有限公司

 

法定代表人: 丁云林

 



 

 



 

公司地址：深圳市宝安区大浪街道同胜社区下横朗96栋一楼，邮编：518000

 

甲方、乙方、丙方（以下甲方、乙方、丙方与丁方合成“转让方”）与戊方（以下简称“受让方”）就山西太子湖食品有限公司（下称“太子湖”）的股权转让事宜，丁方与戊方就山西回春豆业有限公司（下称“回春”）的股权转让事宜，经平等自愿、友好协商，于2012年2月2日在北京达成如下协议：

 

第一条 股权转让价格与付款方式

 

1、甲方同意将其持有占太子湖公司注册资本比例为50% 的股权（下称股权），以人民币14,773,222元的价格转让给戊方。

2、乙方同意将其持有占太子湖公司注册资本比例为32.5% 的股权（下称股权），以人民币9,602,594元的价格转让给戊方。　

3、丙方同意将其持有占太子湖公司注册资本比例为17.5% 的股权（下称股权），以人民币5,170,628 元的价格转让给戊方。　

4、丁方同意将其持有占回春公司注册资本比例为15% 的股权（下称股权），以 人民币 5,158,556元的价格转让给戊方。　

5、戊方同意按此价格购买上述股权。　

6、受让方同意在本协议签订后15天内向转让方支付上述股权转让款。

7、本协议签署日起,戊方即成为太子湖公司和回春公司的股东，按出资比例及章程规定分享太子湖公司和回春公司利润与分担亏损。

 



 

 

 

 

第二条 保证

 

１、转让方保证所转让给戊方的股权是转让方在公司的真实出资，是转让方合法拥有的股权，转让方拥有完全的所有权及处分权。转让方保证对所转让的股权，没有设置任何抵押、质押或担保，并免遭任何第三人的追索。否则，由此引起的所有责任，由转让方承担。

2、转让方保证向受让方及受让方委派的审计机构、律师提供的太子湖和回春的所有文件均是真实、准确、完整和有效的。

3、转让方保证，向受让方及受让方委派的审计机构提供的财务报表是真实、准确、完整的，不存在财务报表之外未经披露的负债和或有负债。否则，由此引起的所有责任，由转让方承担。

4、受让方及其委派的审计机构、律师负有保密义务，在未经转让方同意的前提下，受让方不得向除了其雇员、以及由受让方雇佣的中介机构、咨询顾问、律师及审计师以外的第三方披露转让方及太子湖、回春公司的任何资料，但符合依照适用法律和法规而需要作出的各种信息资料的披露，或者根据任何有关司法、行政等法律程序中需要作出的资料披露则除外。

5. 转让方保证，太子湖公司和回春公司协议谈判期间（2011年12月31日至股权转让完成日）不产生除正常经营业务以外的债权债务以及股利分配行为。

6、转让方转让其股权后，其原享有的权利和应承担的义务，随股权转让而转由戊方享有与承担。

7、转让方承认公司章程，保证按章程规定履行义务和责任。

8、转让方保证在政府相关部门办理公司的股权过户手续。

 

第三条 损益分担

 

股权转让前，太子湖和回春的利润和亏损由转让方享有和承担，股权转让后太子湖和回春的利润和亏损由受让方享有和承担。

 



 

 



 

第四条 管理层责任

 

甲方、乙方和丙方作为太子湖和回春公司的原股东，同时也是太子湖和回春公司的管理层（以下简称管理层）。在股权转让完成后，管理层本着勤勉尽责的原则，履行太子湖和回春公司的日常经营管理。

1、管理层确保太子湖和回春公司一如既往地开展业务，转让前太子湖和回春公司的销售渠道、知识产权（包括商标、专利、专有技术、工艺诀窍等）、技术人员等，在股权转让后继续存在并发挥作用。

2、管理层不得以自己名义或者第三方名义，从事与太子湖和回春公司相同或者类似的业务。不得协助第三方开展与太子湖和回春公司业务相竞争的事务。

3、管理层负有对太子湖和回春公司的所有信息（包括客户、供应商、知识产权、财务资料等等）保密的义务。

4、管理层承诺股权转让完成后，公司2012年上半年的经营业绩（经审计后的销售收入和净利润）不低于2010年和2011年同期的平均的经营业绩。

5、管理层同意受让方暂留200万元人民币转让款作为管理层履行管理责任的保证金。在达到前述条件后，受让方向管理层支付200万元人民币转让款余款。

 

第五条 费用负担

 

本次股权转让有关费用，由转让方和受让方共同承担。

 

第六条 争议的解决

 

与本协议有效性、履行、违约及解除等有关争议，各方应友好协商解决，协商不成，则由北京所在地人民法院管辖。

 



 

 

 

 

第七条 附则

 

本协议正本一式拾份，甲、乙、丙、丁、戊五方各执壹份，太子湖和回春各存一份，其余报政府相关部门备案，均具有同等法律效力。本协议经甲、乙、丙、丁、戊五方盖章或其授权签字后生效。

 

 

 

[sig.jpg]





 

